 


114 HR 1171 IH: Volunteer Emergency Services Recruitment and Retention Act of 2015
U.S. House of Representatives
2015-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1171 
IN THE HOUSE OF REPRESENTATIVES 
 
February 27, 2015 
Mr. King of New York (for himself and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide recruitment and retention incentives for volunteer emergency service workers. 
 
 
1.Short titleThis Act may be cited as the Volunteer Emergency Services Recruitment and Retention Act of 2015. 2.Elective treatment of length of service award programs as eligible deferred compensation plans (a)In generalSubsection (e) of section 457 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph: 
 
(19)Special rules applicable to length of service award plans 
(A)In generalThe term eligible deferred compensation plan shall include, at the election of its sponsor, any length of service award plan. Any such election shall be irrevocable. In the case of a length of service award plan whose sponsor has elected to have such plan treated as an eligible deferred compensation plan, such plan shall be administered in a manner consistent with the requirements of this section and such sponsor shall be treated as an eligible employer described in paragraph (1)(A). (B)Length of service award planFor purposes of this paragraph— 
(i)In generalThe term length of service award plan means any plan paying solely length of service awards to bona fide volunteers (or their beneficiaries) on account of qualified services performed by such volunteers. (ii)Bona fide volunteerAn individual shall be treated as a bona fide volunteer if the only compensation received by such individual for performing qualified services is in the form of— 
(I)reimbursement for (or a reasonable allowance for) reasonable expenses incurred in the performance of such services, or (II)reasonable benefits (including length of service awards), and fees for such services, customarily paid by eligible employers in connection with the performance of such services by volunteers. 
(iii)Qualified servicesThe term qualified services means fire fighting and prevention services, emergency medical services, ambulance services, and emergency rescue services. (C)Maximum deferral amountIn the case of a length of service award plan whose sponsor has elected to have such plan treated as an eligible deferred compensation plan, subsection (b)(2) shall be applied by striking the lesser of— and all that follows and inserting the applicable dollar amount,. 
(D)Distribution requirementsIn the case of a length of service award plan whose sponsor has elected to have such plan treated as an eligible deferred compensation plan, subsection (d)(1)(A)(ii) shall be applied by deeming a severance from employment to have occurred at the later of— (i)the payment date under the terms of the plan, or 
(ii)the date on which the plan participant ceases to perform qualified services. (E)Limitation on accruals (i)In generalIn the case of a length of service award plan that is a defined benefit plan (as defined in section 414(j)) whose sponsor has not elected to have such plan treated as an eligible deferred compensation plan, such plan shall be treated as not providing for the deferral of compensation if the aggregate amount of length of service awards accruing with respect to any year of service for any bona fide volunteer does not exceed $5,500. In the case of a length of service award plan described in the preceding sentence that is a defined benefit plan (as defined in section 414(j)), the limitation on the annual deferral shall apply to the actuarial present value of the aggregate amount of length of service awards accruing with respect to any year of service. Such actuarial present value shall be calculated using reasonable actuarial assumptions and methods assuming payment shall be made under the most valuable form of payment of the length of service award under the program with payment commencing at the later of the earliest age at which unreduced benefits are payable under the program or the participant’s current age. 
(ii)Cost-of-living adjustmentIn the case of taxable years beginning after December 31, 2015, the Secretary shall adjust the $5,500 amount under clause (i) at the same time and in the same manner as under section 415(d), except that the base period shall be the calendar quarter beginning July 1, 2014, and any increase under this paragraph that is not a multiple of $500 shall be rounded to the next lowest multiple of $500.. (b)Conforming amendments (1)Paragraph (11) of section 457(e) of such Code is amended to read as follows: 
 
(11)Certain plans excludedAny bona fide vacation leave, sick leave, compensatory time, severance pay, disability pay, or death benefit plan shall be treated as not providing for the deferral of compensation.. (2)Section 3121(a)(5)(I) of such Code is amended by striking section 457(e)(11)(A)(ii) and inserting section 457(e)(19). 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014. 3.Exemption of length of service award programs from the Employee Retirement Income Security Act of 1974The Secretary of Labor shall issue guidance clarifying that a length of service award program described in section 457(e)(19) of the Internal Revenue Code of 1986 is not an employee pension benefit plan under section 3(2) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002(2)). 
 
